PRESTON H. HUFFT, Judge Pro Tem.
The defendant, Michael Augustine, was charged by bill of information with armed robbery, a violation of LSA-R.S. 14:64. A jury found the defendant guilty of attempted armed robbery, a violation of LSA-R.S. 14:27 and 14:64. The defendant was originally sentenced to forty-nine and one-half years in the custody of the Louisiana Department of Corrections without benefit of parole, probation or suspension of sentence. His conviction and sentence were affirmed by this Court in State v. Augustine, 482 So.2d 150 (La.App. 4th Cir.1986). *443The facts of this case are thoroughly detailed in that opinion.
Subsequently, on March 18, 1986, the State filed a multiple bill against the defendant. After being adjudged a multiple offender, the defendant’s original sentence was vacated and he was resentenced to ninety-nine years at hard labor. The defendant now appeals his enhanced sentence.
On appeal, the defendant argues that his enhanced sentence is excessive. Defendant received the maximum sentence allowable for someone convicted of attempted armed robbery and found to be a second offender. However, the record in this case established that the victim in this case was violently knocked to the ground during the attack and threatened with a knife. During the original sentencing, the trial judge noted the total lack of provocation on the victim’s part and the extensive criminal record of the defendant including at least forty arrests and several convictions. In the trial judge’s opinion, these factors indicated that the defendant is “an incorrigible menace to the citizens of this community” and is “in need of a substantial period of correctional treatment in a custodial environment.”
Considering the violent nature of this crime and the defendant’s extensive criminal background, we find that the record in this case supports the maximum enhanced sentence of ninety-nine years in the custody of the Louisiana Department of Corrections without benefit of parole, probation or suspension of sentence given to the defendant. Therefore, defendant’s enhanced sentence is affirmed.
AFFIRMED.